DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Margaret Pamela et al. (US 20050256447 A1) in view of Faries; Durward I. Jr. (US 20060229586 A1) in view of Walz, Jr.; Arthur J. et al. (US 4230115 A). 
Regarding claim 1, Richardson discloses an intermittent urinary catheter assembly (¶ [0031], urinary catheter such as a Foley catheter; ¶ [0072] FIG. 1, this shows part of a urine catheter control apparatus), comprising: 
a) a catheter tube having a proximal end and a distal end, said catheter tube defining a flow path and including one or more access eyelets at said proximal end (¶ [0080] FIG. 5 … typical Foley-type urinary catheter 18); and 
a funnel at said distal end (¶ [0080] In FIG. 5 … female connector 17); 
b) a urine collection container (¶ [0080], typical urine collection bag 20); 
spaced from said catheter tube by a deformable connector (¶ [0080], tube 19); 
said urine collection container comprising a urine collection chamber (¶ [0080], typical urine collection bag 20); 
c) said connector comprising a first end and a second end, wherein said flexible connector defines a flow path between said catheter tube and said chamber (Fig. 5, tube 19 connects the proximal end of typical Foley-type urinary catheter 18 to collection bag 20). 
Regarding the limitation of an intermittent urinary catheter assembly, Richardson does not explicitly designate the catheter as an intermittent urinary catheter assembly. Richardson describes ways of using catheters in either a short or long term (¶ [0008] In addition to use of catheters on hospitalised patients, where the catheter may only be in place for a relatively short period, many catheters are used for much longer term applications outside the hospital, for example for users who are otherwise incontinent; ¶ [0036], e.g. if the pH of the urine is monitored and recorded on a regular long term basis).
However, Applicant’s specification likewise describes an assembly including both a catheter tube and an attached collection container (¶ [0027], Catheter assembly 10 includes a catheter tube 12 for insertion into the urethra of the patient and a container 14 for collecting urine discharged from the bladder of the patient). Richardson’s catheter assembly likewise has a catheter tube and container, and is therefore capable of being used intermittently. 
Richardson teaches the invention substantially as claimed by Applicant with the exception of a connector comprising a flow detector. Faries discloses a lay flat tubing as a fluid conductor for transferring fluid to and from the body of a patient (¶ [0002], [0012], [0039] FIGS. 1A, 1B and 1C … lay flat tubing 10), comprising: 
c) a connector comprising a first and second ends, wherein said flexible connector defines a flow path (¶ [0039], Lay flat tubing 10 has a top conduit layer 12 superimposed on a bottom conduit layer 14);
said connector comprising a flow detector (¶ [0018] When not transporting fluids, the tubing lies substantially flat, eliminating any open interior volume and occupying no more space than required by the sheets superimposed on each other un-abutting relation; ¶ [0021] In use, the lay flat tubing is inflated or distended by either pressurizing the flattened lumen or lumens with the conducted fluid; ¶ [0039], FIG. 1C illustrates the unit 10 inflated as by the passage of fluid therethrough).  
Faries provides a form of tubing with a reduced storage volume and which also minimizes the risk of contamination (¶ [0013], utilizing minimal space during transportation and storage; ¶ [0020] While laying flat in storage, the collapsed tubing minimizes interior contamination). One would be motivated to modify Richardson with the connector and flow detector of Faries to select a known form of tubing, and also to store the catheter system compactly and with lower risk of contamination. Therefore, it would have been obvious to modify Richardson with Faries’ connector and flow detector in order to reduce the storage volume and contamination risk of a catheter system. 
Richardson and Faries are silent whether the flow detector allows visual detection of flow. Walz discloses a urine collector (col. 1, lines 1-15; col. 3, lines 5-10, container 20 … bag 24), comprising a transparent plastic article (col. 3, lines 10-15, The container preferably takes the form of a transparent elongated flexible bag 24 made of a suitable thermoplastic material such as polyethylene, polypropylene, cellulose acetate, vinyl resins such as polyvinylidene chloride, polyvinyl chloride, polyvinyl acetate and their mixtures or co-polymers and the like film forming resin materials, capable of forming sealed packages produced therefrom). 
Walz selects commercially available polymers for manufacturing a plastic container, which is constructed by sealing two films along their edges (col. 3, lines 15-20, The bag 14 can be of an elongated form, as illustrated, and is defined by two folded or otherwise opposed material layers of film sealed at the bottom 26, along the opposed edges 28, and at the upper end 30 to provide an imperforate sealed package). 
One would be motivated to modify Richardson and Faries with Walz’s transparent polymer to construct the assembly from a commercially available material. Also, Faries calls for constructing the flattened flow detector with a similar film-sealing process (¶ [0041] The lay flat tubing unit 10 is preferably constructed from a sheet of thermoformed polymer; ¶ [0048], Two rolls 60, 62 of thermoformed polymer sheet material; ¶ [0049] The method of sealing or bonding the layers together can be selected from heat sealing, ultrasonic welding, dielectric welding; ¶ [0052], the base layer 100 and the pair of sheets 102, 104 are made of thermoformed polymers). 
A skilled artisan would have been able to modify Richardson and Faries with Walz’s transparent polymer by using one of Walz’s transparent polymers in Faries’s process. Therefore, it would have been obvious to modify Richardson and Faries with Walz’s transparent polymer in order to manufacture the tube from an easily obtained material. 
 
Regarding claims 2, 3 and 18, Richardson lacks a flat and substantially transparent sleeve that changes its shape. Faries discloses a connector comprising a flat sleeve (¶ [0041], Thermoformed polymer is generally formed as a flat sheet); 
wherein the connector comprises a sleeve that is configured to change shape in response to flow therethrough (¶ [0039], FIG. 1C illustrates the unit 10 inflated as by the passage of fluid therethrough). 
Faries reduces a storage volume and contamination risk of medical tubing. Regarding the rationale and motivation to modify Richardson with the flat sleeve of Faries, see discussion of claim 1 above. 
Richardson and Faries do not explicitly disclose that the sleeve is transparent, and are also silent whether the connector is made of a polymeric material. Walz discloses a urinary device comprising a substantially transparent polymeric article (col. 3, lines 10-15, a transparent elongated flexible bag 24 made of a suitable thermoplastic material such as polyethylene, … and the like film forming resin materials). Walz constructs a plastic article from commercially available polymers. Regarding the rationale and motivation to modify Richardson and Faries with Walz’s transparent polymers, see the discussion of claim 1 above. 
 
Regarding claims 7-9, Richardson discloses a urinary catheter assembly further comprising a flow indicator (¶ [0086] The tube also includes a Venturi flow meter 32 upstream with pressure sensors 34, 36); 
wherein said flow indicator is configured to detect urine within the flow path of said flexible connector (¶ [0081] In use a control processor within the housing monitors the pH in the tube … The control processor may log details of the pH readings to a log; ¶ [0097] The microprocessor also keeps a log of the readings of pH, pressure etc.; (Fig. 5, housing 10 is arranged in series with tube 19); 
wherein said flow indicator is configured to detect the rate of flow through said flexible connector (Fig. 5, housing 10 is arranged in series with tube 19). 

Regarding claims 14, 16 and 17, Richardson discloses a urinary catheter assembly wherein said first end of said connector is attached to said funnel by an interference-type fit funnel (¶ [0072], frusto-conical female connector 3; ¶ [0080], female connector 17); 

    PNG
    media_image1.png
    869
    604
    media_image1.png
    Greyscale
further comprising a connection port on said urine collection container configured for attachment to a distal end of said flexible connector (Fig. 5, tube 19 connects to collection bag 20); 
wherein said second end of connector comprises a connection port configured for connection to a connection port of said collection container (Fig. 5, the proximal end of tube 19 and distal end of collection bag 20 have corresponding ports). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Faries and Walz, further in view of Chung; Terry et al. (US 20130324974).
Regarding claim 13, Richardson, Faries and Walz do not explicitly disclose solvent bonding. Chung discloses a tube connector (¶ [0004], [0005], [0016], [0017], fluid handling system 10);
wherein a first end of a connector is solvent bonded to another element (¶ [0022], according to various embodiments, tubing 12 is bonded to connector 20 using an adhesive compound … amount of a proper solvent in the bonding area between tubing 12 and connector 20); 
wherein said first end of said connector is attached to said element by an interference-type fit (¶ [0022], the quality of the adhesive bond between tubing 12 and connector 20 is influenced by the relative uncompressed diameters of the tubing 12 and opening 22 (e.g., an interference fit between tubing 12 and connector 20)); 
Chung demonstrates common techniques for joining two ends of separate conduits. One would be motivated to modify Richardson, Faries and Walz with the solvent bond of Chung since Richardson constructs the catheter assembly from separate tubing sections (Fig. 5, catheter 18 and tubing 19). Therefore, it would have been obvious to modify Richardson, Faries and Walz with the solvent bond of Chung in order to select a well-known technique for assembling separate tubing sections. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Faries and Walz, further in view of Wells; Mark Edward et al. (US 20130245496 A1).
Regarding claim 19, Richardson, Faries and Walz are silent whether the connector has a different stiffness from said catheter tube. Wells discloses a connector comprising one or more barbs (¶ [0014], connections 38 and 39 are tapered cylindrical pieces or parts … each barb 38 and 39 comprises one or more of evenly spaced rings 43 … an angular barb-like protrusion 42); 
wherein a catheter tube has a stiffness, and said connector has a stiffness that is different from said catheter tube (¶ [0014], the tubing is flexible and expands over the barbs 42 after placement over the connections 38 and 39). 
Wells attaches a flexible tube with a well-known frictional connector. One would be motivated to modify Richardson, Faries and Walz with materials of varying hardness since Richardson constructs the catheter assembly from separate tubing sections and barbed connectors (Fig. 5). Therefore, it would have been obvious to modify Richardson, Faries and Walz with the materials of varying hardness as taught by Wells in order to join flexible tubing with an easily constructed connector. 

Response to Arguments
The objection to claim 1 for minor informalities and the rejections of claims 13 and 14 under 35 USC § 112 are withdrawn in view of the amendments filed 21 September 2022. 
Applicant’s arguments filed 21 September 2022 regarding the rejection of claims 1-3,7-9, 13-14 and 16-19 as amended, under 35 USC § 103 over Goodwin, Byrne, Richardson, Faries, Utas, Chung and Wells, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Richardson, Faries, Walz, Chung and Wells (see above). 
Applicant’s arguments regarding Goodwin, Byrne and Utas have been considered but are moot because the references are no longer cited in the current rejection. 
Applicant submits that Richardson is directed to an apparatus to control flow through a Foley-type catheter (remarks p. 7). Applicant reasons that due to the nature of their use, patients using Foley-type catheters do not choose when to catheterize and need not monitor flow through the catheter (remarks p. 7). Examiner responds that Applicant’s catheter has the same combination of a catheter and attached container, and is designated as an intermittent catheter (¶ [0027]). 
Applicant asserts that Foley-type catheters are indwelling catheters that are not removed every time a patient has sufficiently emptied their bladder and visualization of flow is not relevant  (remarks p. 7-8). Examiner notes that the combination of Richardson and Faries offers other benefits, such as compactly storing the tube during storage. Modifying Richardson with Faries’s lay-flat tube will reduce its storage profile. Also, Faries provides an expedient manufacturing technique for producing tubing, which is constructed by fusing or welding two films along their edges (¶ [0045], [0047], [0048], [0051]). Modifying Richardson with Faries’s lay-flat tube will also reduce the manufacturing cost of the assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howlett; Jim	US 20060189957 A1
Golden; John H.	US 20090204106 A1
Wu; Yeongchi et al.	US 4246909 A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781